Citation Nr: 0916748	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  08-01 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel




INTRODUCTION

The Veteran served on active duty from August 1998 to April 
1999 and from January 2006 to March 2007.  She also served in 
a reserve component of the military.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 decision by the RO that, in 
pertinent part, denied service connection for bilateral 
hearing loss.  

In February 2009, the Veteran was notified of the time and 
place of a Board hearing she requested in connection with the 
present appeal.  See 38 C.F.R. § 20.704(b).  She failed to 
report, however, and no motion for rescheduling has been 
received.  Accordingly, the Board will process her appeal as 
though the request for hearing has been withdrawn.  Id. 
§ 20.704(d).


FINDING OF FACT

The Veteran does not have a cognizable hearing disability of 
either ear.


CONCLUSION OF LAW

The Veteran does not have a hearing disability that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.385 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks to establish service connection for hearing 
loss.  She maintains that she was exposed to noise in 
service, to include from gunfire and the explosion of an IED 
(improvised explosive device), and says that she now has 
difficulty with her hearing.

I.  Preliminary Considerations

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2007)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2007); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 
112, 121 (2004).  See also Notice and Assistance Requirements 
and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) 
(now codified at 38 C.F.R. § 3.159) (removing the prior 
requirement that VA ask the claimant to provide any pertinent 
evidence in her possession).

The United States Court of Appeals for Veterans Claims has 
held that the VCAA notice requirements apply generally to all 
five elements of a service connection claim; namely, (1) 
veteran status, (2) existence of a disability, (3) a 
connection between the veteran's service and the disability, 
(4) degree of disability, and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  
Ordinarily, notice with respect to each of these elements 
must be provided to the claimant prior to the initial 
unfavorable decision by the agency of original jurisdiction.  
Id.

In the present case, the Board finds that VA has satisfied 
its duty to notify.  By way of a VCAA notice letter sent to 
the Veteran in March 2007-prior to the initial adjudication 
of her claim-the RO informed the Veteran of the information 
and evidence required to substantiate her claim and of her 
and VA's respective duties for obtaining the information and 
evidence.  She was also informed of the manner in which 
ratings and effective dates are assigned for awards of 
disability benefits.  No corrective action is necessary.

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to her 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Veteran has been examined, and 
records of her post-service private and VA medical treatment 
have been procured.  The Board acknowledges that VA has not 
been able to obtain a complete set of her service treatment 
records.  However, multiple attempts have been made to 
procure them, to include from the National Personnel Records 
Center, the Records Management Center, and the U.S. Army 
Reserve.  In light of the attempts that have already been 
made, it is the Board's conclusion that further efforts to 
obtain the records would be futile.  38 C.F.R. § 3.159(c)(2) 
(2008).  Accordingly, and because the Veteran has not 
identified and/or provided completed releases for any 
additional, relevant evidence that exists and can be 
procured, no further development action is necessary.

II.  The Merits of the Veteran's Appeal

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2008).  In order for 
service connection to be granted, the evidence must establish 
that the claimant currently has the disability for which 
service connection is claimed.  See, e.g., Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998), cert. denied, 526 U.S. 
1144 (1999); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997).  VA regulations provide that impaired hearing will be 
considered a "disability" when the auditory threshold is 40 
decibels or greater at 500, 1000, 2000, 3000, or 4000 hertz, 
where it is 26 decibels or greater in at least three of these 
frequencies, or where speech recognition scores under the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385 (2008).

In the present case, the record shows that the Veteran 
underwent a VA clinical evaluation in May 2007, approximately 
two months after release from her second period of active 
duty.  At that time, she was found to have puretone 
thresholds of 10, 5, 0, 5, and 20 decibels in her right ear, 
and 15, 10, 5, 10, and 15 decibels in her left ear, at 500, 
1000, 2000, 3000, and 4000 hertz, respectively.  She was 
noted to have a speech discrimination score of 96 percent in 
the right ear, and 88 percent in the left.

In September 2008, the Veteran underwent audiometric testing 
for VA compensation purposes.  On that examination, she was 
found to have puretone thresholds of 15, 15, 10, 15, and 25 
decibels in her right ear, and 15, 10, 10, 15, and 15 
decibels in her left ear, at 500, 1000, 2000, 3000, and 4000 
hertz, respectively.  She was also found to have Maryland CNC 
speech discrimination scores of 98 percent, bilaterally.

Following a thorough review of the evidence in this case, and 
the applicable law and regulations, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
for service connection for hearing loss.  None of the 
evidence suggests that Veteran has a current hearing 
"disability" of the right ear, as VA defines that term.  
With respect to the left ear, the Board recognizes that the 
VA clinical report from May 2007 contains a left ear speech 
recognition score of only 88 percent; a score that would 
ordinarily qualify as "disabling" under VA regulation.  Id.  
However, it is not clear from the record that that score was 
obtained by way of the Maryland CNC Test.  Subsequent testing 
in September 2008, obtained in connection with a formal 
compensation examination, and with clear application of the 
Maryland CNC Test, revealed a much higher score in the left 
ear (98 percent).  Inasmuch as the September 2008 examination 
was conducted for compensation purposes, and it is clear that 
the results were obtained with use of the Maryland CNC Test, 
the Board finds those results more probative.  The greater 
weight of the evidence demonstrates that the Veteran does not 
have a current hearing "disability" of either ear, and the 
claim for service connection must be denied.


ORDER

The appeal is denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


